Me Adam, Oh. J.
—If execution be returned satisfied, the plaintiff may proceed against the sheriff by rule of court— i. e., attachment—or by action. Tidd’s Pr. (Am. Notes), 1019; Graham’s Pr. (2d ed.), 366; Crocker on Sheriffs, § 424. It is a necessary part of the return that the sum realized (unless paid to the judgment creditor or his attorney) be brought into court. Adams v. Bowe, 3 Civ. Pro. R., 194, 195; Crocker on Sheriffs, § 424.
Motion for attachment granted, unless within ten days the sum of $383.74, with interest from the time of the return—to wit, April 14, 1888-—is paid into court.